Citation Nr: 1812157	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to increases in the (30 percent prior to March 9, 2011 and 50 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent, effective January 3, 2009.  An interim (July 2009) rating decision found clear and unmistakable error (CUE) in the March 2009 rating decision and assigned January 8, 2008 as the effective date of service connection for PTSD.  Another (July 2011) interim rating decision increased the rating for PTSD to 50 percent, effective March 9, 2011.  In September 2015, a hearing was held before the undersigned in Washington D.C.; a transcript is associated with the record.  In November 2015, the Board assigned March 26, 2007 as the effective date of service connection for PTSD; in November 2015 and again in August 2017 the matter of the ratings for PTSD was remanded for additional development . 


FINDINGS OF FACT

Prior to February 14, 2008, the Veteran's PTSD was manifested by symptoms that did not result in impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to the PTSD was not shown; from that date, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, and is not shown to have produced deficiencies in most areas .


CONCLUSION OF LAW

The Veteran's PTSD warrants "staged" ratings of 30 percent prior to February 14, 2008 and 50 percent (but no higher) from that date.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this appeal is from the initial ratings assigned with the grant of service connection, statutory notice had served its purpose, and its application was no longer necessary. 
	
The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

March 2007 and April 2007 VA treatment records note diagnoses of anxiety, depression, and PTSD. On evaluation, the Veteran was described as alert and fully oriented.  A June 2007 mental health clinic record notes he reported having nightmares three times a month.  He also reported having occasional flashbacks, but the VA physician noted they did not seem to impair his daily life.  He denied delusions, hallucinations, and homicidal or suicidal ideation.  On evaluation, he was alert and fully oriented.  His mood was not irritable or anxious.  He was mildly depressed, but not psychotic.  On December 2007 evaluation, he was fully oriented.  His mood was described as not irritable.  He was mildly depressed, but not anxious or psychotic.  He denied suicidal or homicidal ideation.  A GAF score of 60 was assigned.  

In February 2008, the Veteran complained of daily flashbacks and nightmares that occurred three to four times a week.  On February 14, 2008, he reported he tried to cope with the flashbacks by doing something to stay busy.  It took about 30 minutes to settle down.  He sweated during the attacks.  He felt drained when waking up due to the nightmares.  A GAF score of 50 was assigned.  His objective symptoms remained similar on May 2008, December 2008, June 2009, and August 2009 mental health evaluations, and his treating physician opined that the PTSD had increased in severity from mild to moderate.  GAF scores of 50 were assigned.      

On January 2009 VA examination, PTSD was diagnosed.  The Veteran reported having nightmares, sleep difficulties, and occasional flashbacks.  He reported that he last worked in 2003 and was unable to work due to neuropathy.  He did not express inability to work due to the effects of a mental disorder.  He reported he had a good relationship with his wife and children and had regular interactions with family and friends.  He did not have many leisure activities.  He reported that while he was able to interact with others, he isolated himself and tried to stay away from others.  On mental status examination, his appearance, grooming, and psychomotor activity were appropriate.  He did not have thought process or communication impairment.  The Veteran reported he saw some things, including shadows, at times; the examiner indicated these were not delusions or hallucinations.  His behavior was appropriate.  He reported having a suicidal or homicidal thought a year earlier, but had made no attempt.  He was oriented to person, place, and time, but had "some problems" with orientation to time.  He also reported problems with attention and concentration.  He did not have obsessive or ritualistic behavior.  His speech was normal.  He did not have panic attacks or impaired impulse control, but had mild depression.  The examiner opined that the Veteran's psychiatric symptoms were moderate in severity.  The examiner opined the PTSD did not affect the Veteran's employment or physical health; mildly affected his ability to perform routine responsibilities; had a mild to moderate effect on activities of daily living; moderately affected his family role, relationships, and quality of life; and had a moderate to severe effect on leisure activities.  A GAF score of 55 was assigned.    
An October 2009 VA treatment record notes the Veteran reported he had fallen from bed multiple times due to PTSD-related symptoms.  A November 2009 treatment record notes he reported having three to four nightmares a week.  He reported he thought about Vietnam events a lot.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  On evaluation, he was fully oriented.  He was mildly depressed and anxious, but not psychotic.  His mood was not irritable.  His speech was goal-directed.  A GAF score of 50 was assigned.  In March 2010, his treating physician noted he had probable daily painful flashbacks.  His objective symptoms remained similar to how they were described in November 2009.  His objective symptoms remained similar in May 2010.  In October 2010, he reported having nightmares three times a week and occasional flashbacks.  The physician noted he appeared psychiatrically stable and assigned a GAF score of 55.  A January 2011 treatment record notes he reported having nightmares three to four times a week and flashbacks that caused panic, depression, and fear three times a week.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  On evaluation, he was fully oriented.  He was mildly to moderately depressed and moderately anxious, but not psychotic.  His affect was dejected.  His speech was goal-directed and rational.  A GAF score of 45 was assigned.

In a January 2011 letter (received in February 2011), the Veteran's VA psychiatrist noted his diagnoses included PTSD and depression, not otherwise specified (NOS), related to the PTSD.  His symptoms included panic, anxiety, depression, emotional numbness, hyperarousal, hypervigilance, and isolation.  He was very reluctant and fearful to be in crowded places.  He reported having nightmares and flashbacks three to 5 times a week.  During such flashbacks, it took many hours before the associated panic, terror, and depression settled down.  He reported his PTSD symptoms had caused him to be fired in 2002.

On March 2011 VA examination, moderate-to-severe PTSD was diagnosed.  The Veteran complained of nightmares, flashbacks, poor sleep, anxiety, depression, and poor concentration.  He reported the moderate-to-severe symptoms occurred daily.  The examiner opined he had limited social interactions and leisure activities due to anxiety, lack of trust, lack of pleasure in normally enjoyable activities, and chronic pain.  He reported he had friends but did not socialize with them because he had stopped drinking.  On mental status examination, he was fully oriented.  His speech was soft and slow, but clear.  During the session, he was tense, made poor eye contact, had a flat affect, and became cognitively overwhelmed.  His behavior remained appropriate during the examination.  He was able to maintain minimal personal hygiene and perform the other basic activities of daily living except for days when he felt more depressed and did not shave, shower, or change his clothes.  Such episodes occurred four to five days a month.  He had difficulty expressing his thoughts and feelings.  He gave up easily.  He denied having hallucinations, but reported he experienced some in the past secondary to medication prescribed for prostate problems.  His attention and concentration were variable and were completely lost when he became stressed.  He reported tinnitus also interfered with his ability to concentrate.  He reported short-term memory difficulties, but the examiner noted the difficulties appeared to be related to attention and concentration during the examination.  He reported having daily feelings of sadness, apathy, emptiness, and worthlessness-symptoms that became moderate to severe three to four times a month.  His impulse control was intact.  He reported having sleep difficulties and nightmares that occurred three to five times a week.  His energy level was poor due to depression.  He reported having flashbacks one to three times a day, some with dissociative features.  The examiner noted the PTSD symptoms interfered with his sleep, mood, attention, concentration, family and social interactions, leisure activities, and employment.  A GAF score of 40 was assigned.  The examiner opined the PTSD symptoms also adversely affected his employability and overall quality of life.  However, the examiner also noted chronic, unrelieved pain contributes (to a lesser extent than PTSD) to depression, irritability, impaired sleep, and reduced concentration.  The Veteran reported he was fired from his last job in 2002 due to an inability to remain focused caused by his anxiety, flashbacks, and poor concentration.  

A March 2011 VA treatment record notes the Veteran reported having three to four nightmares a week and four to five flashbacks a week.  He complained of feeling depressed with decreased energy, motivation, and occasional brief thoughts of suicide without intent or plan.  He denied homicidal ideation, hallucinations, and delusions.  On examination, he was fully oriented, moderately depressed, and moderately anxious, but not psychotic.  His affect was dejected.  He had goal-directed, rational speech.  Chronic, severe PTSD and depression NOS related to the PTSD were diagnosed.  A GAF score of 45 was assigned.  His objective symptoms remained similar in May 2011.

In his July 2011 substantive appeal, the Veteran reported he had daily nightmares, was often disoriented, was sometimes suicidal, had memory difficulties, and had difficulty with stressful situations.  

A February 2012 VA treatment record notes he complained that his PTSD had increased in severity and that he was unable to sleep due to flashbacks and nightmares.  He denied suicidal ideation.  In July 2013, he reported severe PTSD and mild depression symptoms.  He reported he had disturbing memories; disturbing dreams; re-experienced events; avoided thoughts; and avoided activities quite a bit.  He had extreme difficulty concentrating.  He also reported being upset, sleep difficulties, and irritability.  He denied hallucinations, delusions, and manic/hypomanic symptoms.  He denied recent suicidal ideation.  On September 2013 evaluation, his speech had a regular rate and rhythm.  He made good eye contact.  He had no psychomotor abnormalities.  His mood was pretty good.  His affect was stable.  His thought process was normal.  He declined suicidal or homicidal ideation and hallucinations.  His judgment and insight were fair, and his cognition was grossly intact.  His impulse control was described as fair.  A GAF score of 48 was assigned.  His objective symptoms remained similar in October 2013, and a GAF score of 50 was assigned.

An October 2013 Vet Center treatment record notes the Veteran complained of nightmares, night sweats, and memory loss.  He reported he experienced passive suicidal ideation about 10 years earlier.  His affect was blunted.  He was dysthymic, but engaged and collaborative.  He denied suicidal and homicidal ideation.  In November 2013, he complained of nightmares and described an isolated life.  He had visited an ailing brother and friend.  He reported his nightmares had increased since he began treatment.  In December 2013 he continued to report nightmares .

At the September 2015 Board hearing, the Veteran testified that his PTSD symptoms had progressively increased in severity between 2008 and 2011.  He reported experiencing nightmares since leaving Vietnam.  He also testified that he did not like to be around large groups of people and that his PTSD interfered with his memory and ability to concentrate.  He did not participate in activities outside the house or regularly interact with friends.  His spouse testified he was withdrawn, even from their children, and had nightmares.  

On June 2016 VA examination, PTSD was diagnosed.  The examiner opined the level of the occupational and social impairment caused by the Veteran's PTSD was best described as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported his marriage was good and that he was close with his six children and grandchildren.  He talked to his brother on the phone and had one friend.  He reported he stopped working between 2003 and 2005 due to a shoulder injury.  He did not participate in many activities, but sometimes cut the grass and performed small household chores.  He reported he had four to five nightmares a week and thought about Vietnam just about daily.  The examiner indicated the PTSD symptoms included a depressed mood, anxiety, and disturbances of motivation and mood.  On examination, he was alert, pleasant, cooperative, and well-groomed.  His speech was appropriate and goal-directed.  His affect was mildly dysphoric.  He reported he had a lot of anxiety and was sad most of the time.  He reported he had suicidal ideation in the past.  He denied homicidal ideation, hallucinations, and delusions.  He felt he needed to constantly be on alert.  His cognitive functions were grossly intact.  The examiner opined the PTSD should not interfere with his ability to engage in substantially gainful employment and noted he stopped working due to medical problems, not psychiatric problems.  

On November 2016 VA examination, PTSD was diagnosed.  The examiner opined the impairment due to the Veteran's PTSD was best described as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported his marriage was still good and that he was still close with children and grandchildren.  He did not participate in many activities, but helped his wife with chores around the house.  He reported he had nightmares four to five times a week.  He did not watch war movies, and loud noises startled him.  The examiner indicated the PTSD symptoms included a depressed mood, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  On examination, he was alert, cooperative, and well-groomed.  His speech was appropriate and goal-directed.  His affect was dysphoric.  He described his mood as mostly sad.  He denied suicidal and homicidal ideation, hallucinations, and delusions.  He felt uncomfortable in crowds.  

An October 2017 VA treatment record notes the Veteran reported his PTSD symptoms were not as severe as they once were, but he still had flashbacks and almost nightly nightmares.  He reported having a close relationship with his family.  On evaluation, he was alert, attentive, cooperative, and reasonable.  His grooming was appropriate.  His speech was normal, and his language was intact.  His mood was anxious, and his affect was congruent with his mood.  He denied hallucinations.  His thought process and association were normal and coherent.  He had no unusual thought content, and no suicidal or violent ideation.  His insight and judgment were good.  He had impaired short-term memory.  His fund of knowledge was average.

Legal Criteria 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  


PTSD is rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, Code 9411.  A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reveals psychiatric diagnoses other than PTSD (depressive disorder, not otherwise specified (NOS).  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the instant case, the VA examiners and his treatment providers have generally related the Veteran's psychiatric symptoms to the PTSD.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  [Under a revision to the governing criteria during the evaluation period, use of DSM-IV has been superseded by the new DSM-V, which does not incorporate use of the GAF scale to reflect severity of disability.  As the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as a measure of the severity of the disability.  38 C.F.R. § 4.126(a).]

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

Upon review of the record, the Board has found that the severity of the Veteran's PTSD has varied during the evaluation period, warranting "staged" ratings.

Prior to February 14, 2008, the Veteran's PTSD was not manifested by symptoms that resulted in impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to the PTSD was not shown.  VA treatment records during the period show treatment providers considered the symptoms to be minor.  He was found to be alert and fully oriented on evaluations.  He was mildly depressed, but not anxious or psychotic.  He reported occasional flashbacks; but a treating physician noted that they did not seem to impair daily life.  He denied delusions, hallucinations, and homicidal or suicidal ideation.  The disability picture presented does not reflect or suggest occupational and social impairment with reduced reliability and productivity, so as to warrant a 50 percent rating prior to February 14, 2008.  The preponderance of the evidence is against a rating in excess of 30 percent for the PTSD prior to February 14, 2008.  

On longitudinal view of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that from February 14, 2008 the disability picture presented by the Veteran's PTSD reflects occupational and social impairment with reduced reliability and productivity .  Beginning on that day, there are notations of complaints of daily panic attacks which required recovery time.  He reported frequent nightmares that left him feeling drained in the morning.  Treatment providers assigned GAF scores of 50 (signifying serious symptoms).  On January 2009 VA examination, he reported that while he had good relationships with his family and interacted with friends, he did not have many leisure activities and isolated himself.  He also reported problems with attention and concentration.  The examiner noted he had some problems with orientation to time.  The examiner opined the "moderate" psychiatric symptoms affected his ability to perform routine responsibilities; activities of daily living; his family role, relationships, and quality of life; and leisure activities.  In a January 2011 letter, a treating physician noted the Veteran's PTSD symptoms included panic, anxiety, depression, emotional numbness, hyperarousal, hypervigilance, and isolation, and that he reported it took him hours to recover from his regular panic attacks.  Accordingly, symptoms of, and related impairment from, PTSD are shown to have met the criteria for a 50 percent rating from February 14, 2008.

However, the Veteran's PTSD is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.  While he continued to complain of frequent flashbacks and nightmares that interfered with his daily activities; had limited social interaction; and reported memory, concentration, and orientation problems, he nonetheless remained generally alert and oriented on examinations.  His speech remained regular.  While he reported in his July 2011 substantive appeal that he was sometimes suicidal, he denied suicidal or homicidal ideation and delusions in his reports to VA treatment providers and examiners on multiple occasions prior to and following the July 2011 substantive appeal (and the Board finds the reports noted in a clinical context more probative than those expressed as part of a compensation-seeking process).  He reported any such ideation had occurred in the distant past or without intent or plan.  He also denied hallucinations and delusions.  Most of the time,  PTSD symptoms did not prevent him from engaging in activities of daily living.  Notably, June 2016 and November 2016 VA examiners both opined that the level of the occupational and social impairment from the Veteran's PTSD was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The disability picture presented from February 14, 2008 does not reflect or suggest occupational and social impairment with deficiencies in most areas, so as to warrant a 70 percent rating.  PTSD symptoms shown do not include obsessional rituals; irregular speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; an inability to establish and maintain effective relationships; or any other symptoms of similar nature and severity.  The Veteran has consistently exhibited good social behavior (such as visiting a sick brother and a friend), and tends to activities of daily living himself (to the extent possible in light of his physical disabilities).  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 50 percent for the PTSD at any time from February 14, 2008.  

When evidence of unemployability is submitted during the course of an appeal of a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Board notes that a January 2011 treatment letter and the March 2011 VA examination report indicate that the Veteran reported that in 2002 (prior to the period under consideration) he was fired due to PTSD symptoms and that a March 2011 VA examiner opined the PTSD affected his employability.  However, before and since he has reported he stopped working due to a physical disability.  Notably, January 2009 and June 2016 VA examiners opined that the Veteran's PTSD did not and should not interfere with his ability to engage in substantially gainful employment.  Hence, the matter of entitlement to a TDIU is not raised by the record in the context of the instant claim for increase.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An increased (to 50 percent, but no higher) rating is granted for the Veteran's PTSD throughout, from [the earlier effective date of] February 14, 2008, subject to the regulations governing payment of monetary awards; a rating in excess of 50 percent for the PTSD is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


